MR. JUSTICE WEBER,
dissenting:
I respectfully dissent from the opinion of Justice Morrison which concludes that the declaration sheet of the policy contains an ambiguity which must be construed against the maker of the policy.
As pointed out in that opinion, the policy affords coverage for the use of non-owned automobiles to “the first person named in the declaration.” The policy listed the names: Queen, Gary A. and Rhonda R. The opinion suggests that had the names been listed as Gary Queen, Rhonda Queen, there would be no ambiguity; and points out that it would probably be sufficient if it said Gary Queen and Rhonda Queen. I am unable to make such distinctions. It seems that Gary A. Queen is clearly the first person named in the declaration of the policy. I would not distinguish between the following wording:
Gary A. Queen, Rhonda R. Queen;
Gary A. and Rhonda R. Queen;
Queen, Gary A. and Rhonda R.
In each instance, it is clear the Gary A. Queen is the first person named in the declaration.
I conclude that for policy coverage purposes Gary A. *67Queen is the first person named in the declaration and there is no ambiguity. Therefore, under issue two no extrinsic evidence is admissible to show the intent regarding who is the first named insured.
Issue three was properly decided by the United States District Court when it pointed out that the policies in question were not certified as proof of financial responsibility under Section 61-6-131 to 134, MCA. In the absence of such certification, there is no statutory requirement to provide non-owned automobile coverage to Rhonda R. Queen after she ceased to live in the same household with the first person named in the declaration.
I agree with the conclusion of the District Court.
MR. JUSTICE GULBRANDSON, dissenting:
I join in the foregoing dissent.